USDC IN/ND case 3:20-cv-00170-DRL-MGG document 3 filed 04/27/20 page 1 of 3


                               UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF INDIANA
                                   SOUTH BEND DIVISION

 PHILLIP WADE GRANDISON,

                          Plaintiff,

         v.                                                 CAUSE NO. 3:20-CV-170-DRL-MGG

 LIFE TREATMENT CENTER,

                          Defendant.

                                            OPINION & ORDER

        Phillip Wade Grandison, without counsel, filed a complaint against the Life Treatment Center

along with a motion to proceed in forma pauperis. When presented with such an application, the district

court makes two determinations: (1) whether the suit has sufficient merit; and (2) whether the

plaintiff’s poverty level justifies IFP status. See 28 U.S.C. § 1915(e)(2); Denton v. Hernandez, 504 U.S. 25,

27 (1992); Smith-Bey v. Hosp. Adm’r, 841 F.2d 751, 757 (7th Cir. 1988). If a court finds that the suit

lacks sufficient merit or that an inadequate showing of poverty exists, the court must deny the IFP

petition. See Smith-Bey, 841 F.2d at 757.

        A court must dismiss a case at any time if it determines that the suit is frivolous, malicious, or

fails to state a claim upon which relief may be granted. 28 U.S.C. § 1915(e)(2)(B). To determine

whether the suit states a claim under 28 U.S.C. § 1915(e)(2)(B)(ii), a court applies the same standard

as it would for a motion to dismiss filed under Federal Rule of Civil Procedure 12(b)(6). Tate v. SCR

Med. Transp., 809 F.3d 343, 345 (7th Cir. 2015). In deciding a motion to dismiss under Rule 12(b)(6),

the court must accept all well-pleaded factual allegations as true and view them in the light most

favorable to the plaintiff. Luevano v. WalMart Stores, Inc., 722 F.3d 1014, 1027 (7th Cir. 2013). To survive

dismissal, a “complaint must contain sufficient factual matter, accepted as true, to state a claim to relief

that is plausible on its face.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (internal quotation marks and
USDC IN/ND case 3:20-cv-00170-DRL-MGG document 3 filed 04/27/20 page 2 of 3


citation omitted). However, “[a] document filed pro se is to be liberally construed, and a pro se complaint,

however inartfully pleaded, must be held to less stringent standards than formal pleadings drafted by

lawyers.” Erickson v. Pardus, 551 U.S. 89, 94 (2007) (internal quotation marks and citation omitted).

        In this case, Mr. Grandison satisfies the financial prong of the analysis, but the complaint falls

short of what is required to state a claim. He alleges that he was ordered by the court to stay at the

Life Treatment Center (the Center). He does not indicate when or why this occurred. While there, an

unnamed female employee tried to initiate a relationship with him, which was against the Center’s

rules. Other unnamed female employees made fun of his penis size. One woman in particular would

observe him via a video camera when he was submitting his required urine samples. Mr. Grandison

alleges that he was kicked out of the Center and that, as a result, he was “on probation and parole and

[he] had to go to the county jail for 30 days.” ECF 1 at 2. Mr. Grandison seeks monetary damages and

injunctive relief in the form of having the employees fired.

        To proceed on a valid claim pursuant to 42 U.S.C. § 1983, “a plaintiff must allege: (1) that

defendants deprived him of a federal constitutional right; and (2) that the defendants acted under color

of state law.” Savory v. Lyons, 469 F.3d 667, 670 (7th Cir. 2006). With regard to the state action doctrine,

generally there must be “such a close nexus between the State and the challenged action that the

challenged action may be fairly treated as that of the State itself.” Rodriguez v. Plymouth Ambul. Serv., 577

F.3d 816, 823 (7th Cir. 2009) (internal quotation marks and citation omitted). It is not clear from the

complaint that the Center,1 its relationship to the state (if any), and the treatment and/or services

provided to Mr. Grandison (again, if any) fall within the “range of circumstances” that could

potentially constitute state action. See id. at 822-28.




1According to its website, Life Treatment Centers, Inc. is a “non-profit, community-based organization that
has served the chemical dependency needs of the St. Joseph County/North Central Indiana community since
1972.” See https://www.lifetreatmentcenters.org/about (last visited Apr. 21, 2020).


                                                      2
USDC IN/ND case 3:20-cv-00170-DRL-MGG document 3 filed 04/27/20 page 3 of 3


        However, even assuming that state action did exist, the claim would still fall short. Neither a

private company nor a municipality can “be held liable under § 1983 on a respondeat superior theory.”

Calhoun v. Ramsey, 408 F.3d 375, 379 (7th Cir. 2005) (citing Monell v. N.Y. City Dept. of Social Servs., 436

U.S. 658, 691 (1978)); see also Johnson v. Dossey, 515 F.3d 778, 782 (7th Cir. 2008) (a “private corporation

is not vicariously liable under § 1983 for its employees’ deprivations of others’ civil rights”). Rather,

corporate liability exists only “when execution of a [corporation’s] policy or custom . . . inflicts the

injury.” Calhoun, 408 F.3d at 379. Here, Mr. Grandison has not named any individual employees as

defendants. Moreover, he has not alleged, nor is it reasonable to infer, that his civil rights have been

violated based on the Center’s policy or custom. While the court does not excuse the behavior Mr.

Grandison has alleged, the complaint does not state a claim for relief.

        Nevertheless, the court will give Mr. Grandison an opportunity to file an amended complaint.

See Luevano v. Wal-Mart, 722 F.3d 1014 (7th Cir. 2013). If, after reviewing the court’s order and

addressing the deficiencies noted above, Mr. Grandison believes that he can plausibly state a claim, he

may file an amended complaint on this court’s Civil Complaint (INND Rev. 8/16) form. If he

chooses to file an amended complaint, he must put this case number on it and follow all of the

directions on the form. He should explain in his own words what happened, when it happened, where

it happened, who was involved, and how he was personally injured by the events that transpired,

providing as much detail as possible.

        For these reasons, the court:

        (1) GRANTS Phillip Wade Grandison until May 27, 2020 to file an amended complaint; and

        (2) CAUTIONS Phillip Wade Grandison that, if he doesn’t respond by that deadline, this case

will be dismissed pursuant to 28 U.S.C. § 1915A because the current complaint doesn’t state a claim.

        SO ORDERED.

        April 27, 2020                                    s/ Damon R. Leichty
                                                          Judge, United States District Court


                                                     3
